Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 10



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-61554

  SANDRA GOMEZ,

         Plaintiff,

  v.

  HARRIS & HARRIS, LTD., INC.,

        Defendant.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Sandra Gomez (“Plaintiff”) sues Defendant Harris & Harris, Ltd., Inc.

  (“Defendant”) for violating § 1692e(2)(A) of the Fair Debt Collection Practices Act (“FDCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.

                                                           PARTIES

         3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

         4.         Defendant is a Illinois corporation, with its principal place of business located in

  Chicago, Illinois.

         5.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 10



          6.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

                                            DEMAND FOR JURY TRIAL

          7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          8.         On March 29, 2019, Plaintiff suffered an accident and related injuries in the course

  and scope of Plaintiff’s employment that required medical treatment and/or services (the “Work-

  Injury”).

          9.         On March 29, 2019, the same day of the Work-Injury, Broward Health Medical

  Center (“BHMC”) provided Plaintiff with a portion of the required medical services needed to

  treat the Work-Injury, whereby the only medical services provided to Plaintiff by BHMC were for

  the treatment of the Work-Injury.

          10.        At the time BHMC provided its respective medical services to Plaintiff, Plaintiff

  informed BHMC that the sought treatment was for the Work-Injury.

          11.        BHMC charged a fee for the provision of its (BHMC’s) respective medical services

  for treatment of the Work-Injury (the “Consumer Debt”).

          12.        The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

          13.        On a date better known by Defendant, Defendant began attempting to collect the

  Consumer Debt from Plaintiff.

          14.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          15.        Defendant is a business entity engaged in the business of collecting consumer debts.




                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 10



         16.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

         17.      Defendant is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

         18.      Defendant’s “Consumer Collection Agency” license number is CCA0900582.

         19.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         20.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

         21.      On a date better known to Defendant, Defendant sent a collection letter, internally

  dated August 01, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer

  Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

         22.      The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

         23.      The Collection Letter represents an action to collect a debt by Defendant.

         24.      The Collection Letter demanded payment from Plaintiff in the amount of $1,445.

         25.      Upon Plaintiff’s receipt of the Collection Letter, Plaintiff reviewed and otherwise

  read the Collection Letter.

         26.      In so doing, Plaintiff realized that the debt sought by the Collection Letter, i.e., the

  Consumer Debt, arose from treatment afforded to Plaintiff on March 29, 2019, for the workplace

  injury sustained by Plaintiff that same day.

         27.      Upon this realization, Plaintiff became visibly upset and emotionally distraught.

  Despite having been so egregiously injured at work that Plaintiff needed to seek medical treatment,

                                                                                                               PAGE | 3 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 10



  the Collection Letter subjected Plaintiff to further undue pain and suffering by way of unlawful

  debt collection and wasted Plaintiff’s time.

         28.      In addition to causing Plaintiff actual harm, the Collection Letter wasted Plaintiff’s

  time. Plaintiff would not have wasted time reading the Collection Letter, Plaintiff would not have

  wasted time trying to understand why Plaintiff was the target of wrongful and otherwise unlawful

  collection activity, and Plaintiff would not have wasted time deliberating what to do about the

  Collection Letter. At minimum, all such wasted time would have been completely avoided had

  Defendant not sent the Collection Letter to Plaintiff – but such is not the case – and the time

  Defendant caused Plaintiff to waste cannot be undone.

         29.      More importantly, had the Collection Letter not falsely represented payment of the

  Consumer Debt as Plaintiff’s direct, personal problem, Plaintiff’s suffering would have been

  limited to the Work Injury – but such is also not the case.

         30.      Notwithstanding the time which the Collection Letter caused Plaintiff to waste,

  Defendant, by and through the Collection Letter, inflicted frustration, pain, confusion, and distrust,

  as well as emotional turmoil, onto Plaintiff, of which compound what Plaintiff endured due to the

  Work Injury. All of the aforementioned injuries suffered by Plaintiff constitute a concrete harm.

                                            ARTICLE III STANDING

         31.      “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

  consists of three elements: the plaintiff must have suffered an injury in fact, the defendant must

  have caused that injury, and a favorable decision must be likely to redress it. The party invoking

  the jurisdiction of a federal court bears the burden of establishing these elements to the extent

  required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990, *7 (11th

  Cir. 2020) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

                                                                                                               PAGE | 4 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 5 of 10



  Simplified, Article III standing has three leading components: (1) injury in fact; (2) causation; and

  (3) redressability.

         32.      “The ‘foremost’ standing requirement is injury in fact.” Trichell at *8 (emphasis

  added) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103 (1998)).

         33.      “An injury in fact consists of ‘an invasion of a legally protected interest’ that is

  both ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

  Trichell at *8 (emphasis added) (quoting Lujan, 504 U.S. 555 at 560). Simplified, injury in fact

  has four components: an (1) actual or imminent, and not conjectural or hypothetical, (2) invasion

  of a legally protected interest (3) that is concreate and (4) particularized. See Spokeo, 136 S. Ct.

  1540 at 1548 (“To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion

  of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

  conjectural or hypothetical.’” (quoting Lujan, 504 U. S. 555 at 560)); see also Cooper v. Atl. Credit

  & Fin., No. 19-12177, 2020 U.S. App. LEXIS 23719, at *8 (11th Cir. July 28, 2020) (“To establish

  standing, a plaintiff must instead ‘show that the violation harmed … the underlying concrete

  interest that Congress sought to protect.’” (emphasis added) (quoting Casillas v. Madison Ave.

  Assocs., 926 F.3d 329, 333 (7th Cir. 2019)).

         34.      “To be particularized, the injury ‘must affect the plaintiff in a personal and

  individual way.’ [quoting Lujan, 504 U. S. 555 at 560 n.1]. In other words, ‘the injury in fact test

  requires more than an injury to a cognizable interest. It requires that the party seeking review be

  himself among the injured.’ [quoting Sierra Club v. Morton, 405 U.S. 727, 734-35 (1972)]. The

  same principle holds true when the plaintiff invokes a statutory cause of action: ‘where a statute

  confers new legal rights on a person, that person will have Article III standing to sue where the

  facts establish a concrete, particularized, and personal injury to that person as a result of the

                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 6 of 10



  violation of the newly created legal rights.’” Trichell at *17 (emphasis added) (quoting Palm Beach

  Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251 (11th Cir. 2015)).

         35.      “A ‘concrete’ injury must be ‘de facto’ – that is, it must be ‘real, and not abstract.’”

  Trichell at *8 (emphasis added) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)).

  “As a general matter, tangible injuries qualify as concrete.” Trichell at *8 (quoting Spokeo, 136

  S. Ct. 1540 at 1549). Allegations of either having “made any payments in response to” a

  challenged collection letter “or even … wasted time or money in determining whether to do so”

  are tangible and otherwise concrete injuries. Trichell at *8 (emphasis added).

                                              SCOPE OF TRICHELL

         36.      In Trichell, the Eleventh Circuit pointedly grappled the injury in fact component of

  Article III standing – and in particular – whether the intangible injuries alleged by the plaintiffs

  were capable of satiating the overarching injury in fact requirement. The Trichell court observed

  the injuries alleged by the plaintiffs as intangible because, although claiming to have received

  misleading and unfair collection letters that violated their rights under 15 U.S.C. § 1692e

  (generally prohibiting misleading communications in connection with the collection of a consumer

  debt) and § 1692f (generally prohibiting unfair communications in connection with the collection

  of a consumer debt), neither plaintiff alleged to have been misled or otherwise unfairly mislead

  by their respective collection letter.

         37.      Without allegations indicating that the plaintiffs themselves were misled, and

  because the specific section of the FDCPA advanced by the plaintiffs only prohibited misleading

  communications, any ability to satiate Article III standing by the plaintiffs quickly crumbled. Put

  differently, because the plaintiffs’ claim was that the underlying collection letters were misleading

  and/or otherwise unfair, in light of the fact that neither plaintiff alleged to have been misled

                                                                                                               PAGE | 6 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 7 of 10



  themselves: [1] there was no palpable actual injury, but instead, merely the risk of an imminent

  injury, of which the court found insufficiently imminent, and [2] there was no sufficiently concrete

  or particularized injury because the plaintiffs did not allege more than an injury to a cognizable

  interest (i.e., the plaintiffs only alleged the collection letters could unlawfully mislead the least

  sophisticated consumer, and not that the plaintiffs themselves were unlawfully mislead).

         38.      Simply put, Trichell confirms that, to the extent a plaintiff is seeking to enforce an

  invasion of a statutorily created interest (e.g., § 1692e of the FDCPA which generally prohibits

  misleading communications in connection with the collection of a debt from a debt collectors), a

  plaintiff cannot manifest the necessary injury in fact unless the plaintiff alleges a concrete,

  particularized, and personal injury caused by the violation of said statutorily created right.

         39.      With respect to Plaintiff and the immediate action, Trichell affords some utility to

  the analysis of whether Plaintiff has sustained and alleged the necessary injury in fact. In large,

  however, Trichell is of limited application, as the focus of Trichell was the sufficiency of the

  intangible injury alleged by the plaintiffs.

         40.      Here, unlike the plaintiffs of Trichell, Plaintiff has sustained tangible injuries, see

  supra ¶¶ 21-30, the likes of which are objectively concrete. See Trichell at *8 (exemplifying

  allegations of either having “made any payments in response to” a challenged collection letter “or

  even … wasted time or money in determining whether to do so” as tangible and otherwise concrete

  injuries for purposes of Article III standing).

         41.      Further, as alleged below, because Defendant’s violation of 15 U.S.C. §

  1692e(2)(A) (of which condemns, among other things, false representations regarding the

  character or amount of the underlying debt) caused tangible injury to Plaintiff, it is without

  question that Plaintiff’s actual injuries are sufficiently particularized. Thus, Plaintiff has

                                                                                                               PAGE | 7 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 8 of 10



  sufficiently established the injury in fact component of Article III standing, leaving only causation

  and redressability – the likes of which are equally satisfied, as a decision in Plaintiff’s favor will

  afford Plaintiff both the actual and statutory damages sought herein and, but for the Collection

  Letter, Plaintiff would not have sustained the complained of concrete injuries.

                                             COUNT I.
                                  VIOLATION OF 15 U.S.C. § 1692e(2)(A)

          42.     Plaintiff incorporates by reference paragraphs 1-41 of this Complaint as though

  fully stated herein.

          43.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

  medically necessary remedial treatment, care, and attendance for such period as the nature of the

  injury or the process of the recovery may require….”

          44.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

  receive a fee from an injured employee within this state, except as otherwise provided by this

  chapter. Such providers have recourse against the employee or carrier for payment for services

  rendered in accordance with this chapter.”

          45.     An employee is shielded from liability in any dispute between the employer or

  carrier and health care provider regarding reimbursement for the employee’s authorized medical

  or psychological treatment. See generally Fla. Stat. § 440.13.

          46.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to: “[t]he false representation of the character, amount, or legal status

  of any debt.” 15 U.S.C. § 1692e(2)(A). (emphasis added).


                                                                                                               PAGE | 8 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 9 of 10



          47.     As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

  to collect the Consumer Debt. The Collection Letter falsely represents that Plaintiff is responsible

  for the repayment of the Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for

  the payment of the medical services rendered by BHMC, as such medical services were rendered

  to Plaintiff as a result of a work-related injury sustained by Plaintiff.

          48.     Defendant by and through the Collection Letter, falsely represents the character of

  the Consumer Debt, in that, the Collection Letter falsely represents Consumer Debt as a debt which

  Plaintiff is solely responsible and/or otherwise obligated to pay.

          49.     Further, by and through the Collection Letter, Defendant falsely represents the

  amount of the Consumer Debt, in that, the $1,445 sought by the Collection Letter exceeds the

  amount which the creditor, BHMC, is entitled pursuant to the fee schedules and/or guidelines for

  services rendered to injured workers such as Plaintiff.

          50.     Thus, by and through the Collection Letter, Defendant violated § 1692e(2)(A) of

  the FDCPA by falsely representing the character of the Consumer Debt, as well as by falsely

  representing the amount of the Consumer Debt.

          51.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant, awarding Plaintiff the following relief:

                  (a)       Actual damages as provided by 15 U.S.C. §1692k;

                  (b)       Statutory damages as provided by 15 U.S.C. §1692k;

                  (c)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                               PAGE | 9 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61554-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 10 of 10




        DATED: July 31, 2020
                                                              Respectfully Submitted,
                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136

                                                              PAUL A. HERMAN, ESQ.
                                                              Florida Bar No.: 405175
                                                              E-mail: paul@consumeradvocatelaw.com
                                                              CONSUMER ADVOCATES LAW GROUP, PLLC
                                                              4801 Linton Blvd., Suite 11A-560
                                                              Delray Beach, Florida 33445
                                                              Phone:     (561) 236-8851
                                                              JOEL A. BROWN, ESQ.
                                                              Florida Bar No.: 66575
                                                              E-mail: joel.brown@friedmanandbrown.com
                                                              FRIEDMAN & BROWN, LLC
                                                              3323 NW 55th Street
                                                              Fort Lauderdale, Florida 33309
                                                              Phone:     (954) 966-0111

                                                              COUNSEL FOR PLAINTIFF




                                                                                                           PAGE | 10 of 10
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
